Case 2:20-cv-02692-MSN-atc Document 23 Filed 10/09/20 Page 1 of 2                      PageID 246



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION

 TIGER LILY LLC, et al.,

     Plaintiffs,
                                                    Case No. 2:20-cv-2692-MSN-atc
         v.

 UNITED STATES DEPARTMENT OF
 HOUSING AND URBAN
 DEVELOPMENT, et al.,

     Defendants.


______________________________________________________________________________

                NOTICE OF APPEARANCE BY STUART J. CANALE
______________________________________________________________________________

        Defendants give notice that Assistant U.S. Attorney Stuart J. Canale will serve as counsel of

record for Defendants in this case.


Dated: October 9, 2020                                Respectfully submitted,

                                                      JEFFREY BOSSERT CLARK
                                                      Acting Assistant Attorney General

                                                      ERIC BECKENHAUER
                                                      Assistant Director, Federal Programs Branch

                                                      LESLIE COOPER VIGEN
                                                      Trial Attorney (DC Bar No. 1019782)
                                                      (admission forthcoming)
                                                      Leslie.vigen@usdoj.gov
                                                      Steven A. Myers
                                                      Senior Trial Counsel (NY Bar No. 4823043)
                                                      (admission forthcoming)
                                                      steven.myers@usdoj.gov
                                                      United States Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      1100 L Street, NW
                                                      Washington, DC 20005
                                                      Tel: (202) 305-0727
Case 2:20-cv-02692-MSN-atc Document 23 Filed 10/09/20 Page 2 of 2     PageID 247



                                         Fax: 202) 616-8470

                                         D. MICHAEL DUNAVANT
                                         United States Attorney

                                         By: s/ Stuart J. Canale
                                         Stuart J. Canale (TN BPR # 12590)
                                         stuart.canale@usdoj.gov
                                         Audrey M. Calkins (TN BPR # 30093)
                                         audrey.calkins@usdoj.gov
                                         Assistant United States Attorneys
                                         167 N. Main St. Suite 800
                                         Memphis, Tennessee 38103
                                         Phone: 901-544-4231
                                         Fax: 901-544-4230

                                         Counsel for Defendants
